          Case 2:14-cr-00494-NIQA Document 54 Filed 02/09/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                        :            CRIMINAL ACTION
                                                 :
                                                 :            NO. 14-494
                v.                               :
                                                 :
 JAVIER GONZALEZ                                 :
           Defendant                             :

                                           ORDER
       AND NOW, this 9th day of February 2021, in light of counsel’s letter advising that Defendant

wishes to withdraw the pending pro se motion to vacate, set aside or correct sentence under 28 U.S.C.

§ 2255, (Doc. 34), it is hereby ORDERED that Defendant’s pro se motion is DENIED, as moot.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
